In The

                                  Court of Appeals

                     Ninth District of Texas at Beaumont

                                __________________

                                NO. 09-22-00029-CR
                                __________________

                      RONALD DAVID PIAZZA, Appellant

                                           V.

                        THE STATE OF TEXAS, Appellee

__________________________________________________________________

               On Appeal from the 163rd District Court
                       Orange County, Texas
                     Trial Cause No. B190257-R
__________________________________________________________________

                                        ORDER

      On January 20, 2022, the trial court convicted Ronald David Piazza and

imposed a ten-year prison sentence for possession of a controlled substance. The

trial court signed a certification that this is not a plea bargain case, and the defendant

has a right of appeal. Information provided by the District Clerk indicates Rife

Kimler represented Piazza as retained counsel in the trial court. The Notice of

Appeal—Criminal form received from the Orange County District Clerk states it

was a plea bargain with a guilty plea. On January 27, 2022, Piazza filed a pro se

                                            1
notice of appeal. The trial court clerk and the court reporter notified the Court that

the appellant has not paid for the record. On March 22, 2022, we received

correspondence from Rife Kimler, Piazza’s trial counsel, wherein Mr. Kimler

informed the Court that Piazza has not retained him for the appeal and informed the

Court that Piazza filed in the trial court a statement of indigence with his notice of

appeal. See Tex. R. App. P. 20.2.

      The Court finds that a hearing is necessary to protect the appellant’s right of

appeal. It is therefore, ordered that the appeal is abated and the case is remanded to

the trial court for a hearing at which the appellant shall be present. We direct the trial

court to determine whether the appellant has the right of appeal, if so, whether he

desires to appeal, and if so, whether the appellant is indigent, whether he has retained

counsel for the appeal, and if so, whether counsel has abandoned the appeal or has a

conflict of interest that prevents him from representing Piazza on appeal. If the trial

court determines that the appellant desires to appeal, that he is indigent, and that he

has neither retained counsel for the appeal nor obtained a court-ordered attorney, we

direct the trial court to appoint counsel to represent Piazza on appeal. If the trial court

appoints appellate counsel, we direct the trial court to order the trial court clerk and

the court reporter to prepare a free record due to the appellant’s indigence. A

supplemental reporter’s record of the hearing here ordered, together with a

supplemental clerk’s record containing any orders signed by the trial court in

                                            2
connection with the hearing, shall be filed with the Court of Appeals by April 29,

2022. All appellate timetables are suspended while the case is before the trial court.

      ORDER ENTERED March 30, 2022.

                                                           PER CURIAM

Before Golemon, C.J., Kreger and Johnson, JJ.




                                          3